Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 6 recites the limitation " the event " in 1st line respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragupathy et al [20190086994], in view of [Suzuki; [20210240242]

As to claim 1, 

Ragupathy et al [20190086994] teaches 1. A media device, comprising: 
a first port, wherein a first cable connects the media device to a third port of a display device, wherein at least power is provided to the media device via the first cable [ 0023: “the device 110 may supply power to the device 150 and/or receive power from the device 150, e.g., over a Vbus 118”- device 110 is equivalent to media device and 150 equivalent to display device and Vbus 118 connects both the port of  each of the devices connected . Further see footnote 1]  ;
 a second port, wherein a second cable connects the media device to a fourth port of the display device, wherein at least data is provided to the media device via the second cable[0022: “the link 140 may comprise a data link 116, which may be used to communicate data (e.g., USB data) between the ports 112 and 152.”- connection ports of two different devices are 112 and 152 and furthermore, instant application these cable in the same bus as disclosed in 0056 ]; and  
But does not explicitly teach the battery powers the media device when the display device does not provide power to the media device
However, Suzuki; [20210240242 ] teaches a battery disposed in the first cable, wherein the battery is charged by the display device when the display device provides power to the media device, and wherein the battery powers the media device when the display device does not provide power to the media device.[ Suzuki; [20210240242 ] 0024: “connecting a power supply apparatus and the I/F connector 15 via a USB cable enables USB charging, where the battery pack 54 is charged by the power supply apparatus via a USB bus. After the battery pack 54 is charged up, the printing apparatus PRI can be operated by the power supplied from the battery even without a power supply from the outside. The top surface of the battery module 20 is provided with a charge display unit 27 to indicate the charging status of the battery. The power supply apparatus is, for example, an apparatus serving as an external power source, and may be a host personal computer (PC) or a mobile battery.  ” and 0024: “In a case where the host PC and the printing apparatus main body 10 are connected via a USB cable, not only charging via the USB cable, but also data communications (such as print data communications) via the USB cable are possible between the host PC and the printing apparatus main body 10. ”- the battery charged by the channel has to be connected with the charging channel which is equivalent to disposed in the cable, or end of the connecting cable.] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ragupathy and Suzuki because both are directed toward data and power transmission. Furthermore, Suzuki improves upon the Ragupathy by being able to charge the battery by the cable and supply during the first power supply is unable to supply such that the device runs smoothly.

Allowable Subject Matter
Claim 2,9-21 allowed.
Claim 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1  Kadgi et al [20180225272] 0030: n example computing system 100 including a computing device 101 coupled to another device, e.g., a device 103, through a connector 111 with a power port 121 and a data port 123